Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/337,932 filed on 6/3/21. Claims 1 - 18 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 4, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2013/0322309).

Regarding claim 1, Smith teaches A radio-frequency module supporting carrier aggregation in which radio-frequency signals in a plurality of frequency ranges are simultaneously transmitted, simultaneously received, or simultaneously transmitted and received, the radio-frequency module comprising: 
a plurality of first filters (Filters 602 of Fig. 6, on upper top (connected to RAN 1 and RAN2), paragraph 44); 
Filters 602 of Fig. 6, on upper top (connected to RAN N and RAN N +1), paragraph 44); 
a first switch (top switch, 607 of Fig. 6) coupled to an antenna and to the plurality of first filters, and configured to selectively connect the antenna to the plurality of first filters (as shown in Fig. 6, the switch is connected to the upper or first set of filters, paragraph 45); and 
a second switch (bottom switch, 607 of Fig. 6) coupled to the antenna and to the plurality of second filters, and configured to selectively connect the antenna to the plurality of second filters (as shown in Fig. 6, the switch is connected to the bottom or second set of filters, paragraph 45), 
wherein none of the plurality of first filters is selectively connected in combination with any of the plurality of second filters for carrier aggregation (as mentioned above and shown in Fig. 6, when the upper switch 607 is closed and bottom switch is open then only upper or first set of filters are connected and vice versa, paragraph 45).

Regarding claim 2, The radio-frequency module according to Claim 1, wherein: 
at least one of the plurality of first filters is selectively connected together with another of the plurality of first filters for carrier aggregation (as mentioned above and shown in Fig. 6, when the upper switch 607 is closed and bottom switch is open then only upper or first set of filters are connected and vice versa, paragraph 45), and 
none of the plurality of second filters is selectively connected together with any of the plurality of second filters for carrier aggregation (as mentioned above and shown in Fig. 6, when the upper switch 607 is closed and bottom switch is open then only upper or first set of filters are connected and vice versa, paragraph 45).


a plurality of first filters (Filters 602 of Fig. 6, on upper top (connected to RAN 1 and RAN2), paragraph 44); 
a plurality of second filters (Filters 602 of Fig. 6, on upper top (connected to RAN N and RAN N +1), paragraph 44); 
a first switch (top switch, 607 of Fig. 6) coupled to an antenna and to the plurality of first filters, and configured to selectively connect the antenna to the plurality of first filters (as shown in Fig. 6, the switch is connected to the upper or first set of filters, paragraph 45); and 
a second switch (bottom switch, 607 of Fig. 6) coupled to the antenna and to the plurality of second filters, and configured to selectively connect the antenna to the plurality of second filters (as shown in Fig. 6, the switch is connected to the bottom or second set of filters, paragraph 45), 
wherein the first switch and the second switch are configured to prevent one or more of the plurality of first filters from being coupled to the antenna concurrently with one or more of the plurality of second filters (as mentioned above and shown in Fig. 6, when the upper switch 607 is closed and bottom switch is open then only upper or first set of filters are connected and vice versa, paragraph 45).

Regarding claim 4, the module substantially have same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 17, Smith teaches A communication device comprising:
RF circuit, Abstract) configured to process a radio-frequency signal received or to be transmitted by an antenna (antenna 404 of Fig. 6); and 
the radio-frequency module according to Claim 1, the radio- frequency module being configured to communicate the radio- frequency signal between the antenna and the radio-frequency integrated circuit (RF circuit, Antenna 404 of Fig. 6).

Regarding claim 18, The module substantially have same limitations as claim 18, thus the same rejection is applicable. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0322309).

Regarding claim 5, Smith teaches claim 1, even though Fig. 6 does not specifically disclose having a power amplifier connected to the filters other embodiments (Fig. 11 – 13) further comprising: at least one amplifier circuit (502 – 505 of Fig. 11 - 13) coupled to at least one of the plurality of first filters or at least one of the plurality of second filters, and configured to amplify radio-frequency signals (which amplifies the filtered signals).
	It would have been would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teaching of having amplifier with the Smith’s embodiment of Fig. 6. One would be motivated to combine these teachings because it will amplify the signals to its desired value as well known in the art.
	
Regarding claim 6, the module substantially have same limitations as claim 5, thus the same rejection is applicable. 

9.	Claims 7 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0322309) in further view of Chang et al. (US 2015/0133067, Chang hereafter).

Regarding claim 7, Smith teaches claim 5, even though it is obvious to one of the ordinary skilled in the art to have LNA; not specifically disclosed by Smith.
LNA, 918 of Fig. 13).
	It would have been would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teaching of having Low Noise Amplifier (LNA) with the system of Smith. One would be motivated to combine these teachings because it will amplify the signals, with less noise, to its desired value as well known in the art.

Regarding claim 8, the module substantially have same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 9, The radio-frequency module according to Claim 7, Smith teaches claim 5, even though it is obvious to one of the ordinary skilled in the art to have LNA; not specifically disclosed by Smith.
Chang teaches wherein the at least one receive low-noise amplifier includes a receive low- noise amplifier coupled to two or more filters of the plurality of first filters and the plurality of second filters (LNA, 918 of Fig. 13; connected to Transceiver so it can act as transmit and/or receive LNA).
	It would have been would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teaching of having Low Noise Amplifier (LNA) with the system of Smith. One would be motivated to combine these teachings because it will amplify the signals, with less noise, to its desired value as well known in the art.

Regarding claim 10, the module substantially have same limitations as claim 9, thus the same rejection is applicable. 

Regarding claim 11, Smith teaches claim 7, even though it is obvious to one of the ordinary skilled in the art to have LNA; not specifically disclosed by Smith.
Chang further teaches wherein the at least one receive low-noise amplifier includes a plurality of receive low-noise amplifiers, each of the plurality of receive low-noise amplifiers coupled to a corresponding one of each of the plurality of first filters and the plurality of second filters (one or more LNA, 918 of Fig. 13).
It would have been would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teaching of having Low Noise Amplifier (LNA) with the system of Smith. One would be motivated to combine these teachings because it will amplify the signals, with less noise, to its desired value as well known in the art.

Regarding claim 12, the module substantially have same limitations as claim 11, thus the same rejection is applicable. 

Regarding claim 13, Smith teaches claim 5, even though it is obvious to one of the ordinary skilled in the art to have LNA; not specifically disclosed by Smith.
Chang further teaches wherein the at least one amplifier circuit includes at least one transmit power amplifier configured to amplify a radio-frequency signal and to output the amplified radio-frequency signal to the antenna via the plurality of first filters or the plurality of second filters (One or more LNAs, 918 of Fig. 13; connected to Transceiver so it can act as transmit and/or receive LNA).
It would have been would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teaching of having Low Noise Amplifier (LNA) with the system of Smith. One 

Regarding claim 14, the module substantially have same limitations as claim 13, thus the same rejection is applicable. 
Allowable Subject Matter
10.	Claims 15 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art(s)
11.	      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Lee et al. (US 2017/0063427) teaches analog interface cancellation for shared antennas (Fig. 1).

Rousu et al. (US 2014/0295775) teaches switch arrangement circuit (Fig. 3 - 4).

Tudosoiu (US 2009/0180403) teaches multi-band and multi-mode radio frequency front-end module architecture (Fig. 1).

Balm et al. (US 2016/0365878) teaches front-end module for carrier aggregation mode (Fig. 4).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632